Name: Commission Regulation (EEC) No 332/69 of 21 February 1969 relating to the detailed rules for intervention in the market for oranges undertaken by Italy in accordance with Council Regulation (EEC) No 324/69
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31969R0332RÃ ¨glement (CEE) n ° 332/69 de la Commission, du 21 fÃ ©vrier 1969, relatif aux modalitÃ ©s d'application des interventions sur le marchÃ © des oranges effectuÃ ©es par l'Italie conformÃ ©ment au rÃ ¨glement (CEE) n ° 324/69 du Conseil Journal officiel n ° L 045 du 22/02/1969 p. 0011 - 0012++++ ( 1 ) JO N 192 DU 27 . 10 . 1966 , P . 3286/66 . ( 2 ) VOIR PAGE 1 DU PRESENT JOURNAL OFFICIEL . REGLEMENT ( CEE ) N 332/69 DE LA COMMISSION DU 21 FEVRIER 1969 RELATIF AUX MODALITES D'APPLICATION DES INTERVENTIONS SUR LE MARCHE DES ORANGES EFFECTUEES PAR L'ITALIE CONFORMEMENT AU REGLEMENT ( CEE ) N 324/69 DU CONSEIL LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT N 159/66/CEE DU CONSEIL , DU 25 OCTOBRE 1966 , PORTANT DISPOSITIONS COMPLEMENTAIRES POUR L'ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES FRUITS ET LEGUMES ( 1 ) , VU LE REGLEMENT ( CEE ) N 324/69 DU CONSEIL , DU 21 FEVRIER 1969 , AUTORISANT L'ITALIE A APPLIQUER DES MESURES PARTICULIERES D'INTERVENTION POUR LES ORANGES ( 2 ) , ET NOTAMMENT SON ARTICLE 1ER , CONSIDERANT QUE L'EXECUTION DES OPERATIONS D'ADJUDICATION EN VUE DE LA TRANSFORMATION DES ORANGES RETIREES DU MARCHE ET DES OPERATIONS DE STOCKAGE DES PRODUITS ISSUS DE CETTE TRANSFORMATION DANS L'ATTENTE DE LEUR DISTRIBUTION GRATUITE NECESSITE L'ETABLISSEMENT DE CRITERES TENDANT A PERMETTRE LE DEROULEMENT DE CES OPERATIONS DANS LES CONDITIONS LES PLUS FAVORABLES ET A ASSURER L'EGALITE DE TRAITEMENT DE TOUT INTERESSE DANS LA COMMUNAUTE ; CONSIDERANT QUE , POUR PERMETTRE A TOUT TRANSFORMATEUR DE SOUMISSIONNER , LA PUBLICITE DES AVIS D'ADJUDICATION DOIT ETRE ASSUREE , DANS LES DELAIS LES PLUS BREFS , AUPRES DES AUTRES ETATS MEMBRES ET DE LA COMMISSION ; CONSIDERANT QUE , SI L'AVIS D'ADJUDICATION DOIT INDIQUER LE CADRE GENERAL DE L'OPERATION , LE SOUMISSIONNAIRE DOIT PRECISER CLAIREMENT DANS SES OFFRES L'ENGAGEMENT QU'IL PREND , NOTAMMENT EN CE QUI CONCERNE LE PRIX ET LES QUANTITES QU'IL S'ENGAGE A TRANSFORMER ET A FOURNIR A L'ISSUE DE L'OPERATION ; CONSIDERANT QUE LE MONTANT DE LA CAUTION DESTINEE A GARANTIR LE RESPECT DES OBLIGATIONS DECOULANT DE LA PARTICIPATION A L'ADJUDICATION , PEUT ETRE EVALUE SELON L'INTERET DES SOUMISSIONNAIRES A ACCEPTER L'ATTRIBUTION DE L'ADJUDICATION ; CONSIDERANT QUE L'APPRECIATION DES OFFRES PRESENTEES PAR LES SOUMISSIONNAIRES DOIT ETRE EFFECTUEE EN TENANT COMPTE DU PRIX OFFERT POUR L'ENSEMBLE DES OPERATIONS DE TRANSPORT , DE TRANSFORMATION ET DE STOCKAGE ; QUE L'ATTRIBUTION DE L'ADJUDICATION EST FAITE SELON L'ORDRE DANS LEQUEL LES SOUMISSIONNAIRES SONT CLASSES , EN COMMENCANT PAR CEUX QUI PROPOSENT DE REALISER CES OPERATIONS AUX PRIX LES PLUS BAS ; CONSIDERANT QUE LES MESURES PREVUES AU PRESENT REGLEMENT SONT CONFORMES A L'AVIS DU COMITE DE GESTION DES FRUITS ET LEGUMES , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER LA MISE EN ADJUDICATION DES OPERATIONS DE TRANSFORMATION DES ORANGES ACHETEES CONFORMEMENT AU REGLEMENT ( CEE ) N 324/69 EST EFFECTUEE PAR L'ORGANISME D'INTERVENTION DESIGNE PAR LA REPUBLIQUE ITALIENNE DANS DES CONDITIONS TELLES QUE L'EGALITE D'ACCES AUX PRODUITS A TRANSFORMER AINSI QUE L'EGALITE DE TRAITEMENT DES TRANSFORMATEURS SOIENT ASSUREES . ARTICLE 2 POUR TOUTE ADJUDICATION , LA PUBLICITE DES APPELS A LA CONCURRENCE DOIT ETRE ASSUREE . TOUTE ADJUDICATION EST PORTEE , SANS DELAI , A LA CONNAISSANCE DES AUTRES ETATS MEMBRES ET DE LA COMMISSION . ARTICLE 3 L'AVIS D'ADJUDICATION INDIQUE NOTAMMENT : A ) LES CARACTERISTIQUES DU PRODUIT A TRANSFORMER , B ) L'EMPLACEMENT DU OU DES ENTREPOTS OU LES PRODUITS SONT ENTREPOSES , C ) LES CARACTERISTIQUES DU PRODUIT A OBTENIR , D ) LE RENDEMENT MINIMUM EN PRODUIT TRANSFORME , E ) LE DELAI ET LE LIEU DE LA PRESENTATION DES OFFRES . IL PRECISE QUE LES SOUS-PRODUITS DEVIENNENT PROPRIETE DU TRANSFORMATEUR . ARTICLE 4 L'ORGANISME D'INTERVENTION PREND LES DISPOSITIONS NECESSAIRES POUR PERMETTRE AUX INTERESSES DE PROCEDER , DANS LA MESURE DU POSSIBLE , A L'EXAMEN DES PRODUITS AVANT LES OFFRES . ARTICLE 5 1 . LES INTERESSES PARTICIPENT A L'ADJUDICATION PAR PRESENTATION DE LEUR OFFRE PAR LETTRE RECOMMANDEE AVEC ACCUSE DE RECEPTION , PAR TELEX OU PAR TELEGRAMME , A L'ORGANISME D'INTERVENTION CONCERNE , 2 . L'OFFRE INDIQUE : A ) LE NOM ET L'ADRESSE DU SOUMISSIONNAIRE ; B ) LES QUANTITES D'ORGANES QUI FONT L'OBJET DE L'OFFRE , EXPRIMEES EN TONNES ; C ) LE PRIX OFFERT POUR LA TRANSFORMATION D'UNE TONNE D'ORANGES , EXPRIME EN LIRES ITALIENNES , CE PRIX DEVANT COMPRENDRE : _ LES FRAIS DE TRANSFORMATION , _ LES FRAIS DE TRANSPORT DE L'ENTREPOT VERS L'USINE DE TRANSFORMATION ; D ) LE RENDEMENT MOYEN EN PRODUIT TRANSFORME ; E ) LE PRIX DE STOCKAGE DES PRODUITS TRANSFORMES , PAR TONNE ET PAR MOIS , POUR LA PERIODE COMPRISE ENTRE LA DATE A PARTIR DE LAQUELLE LES PRODUITS SONT DISPONIBLES ET LE 31 DECEMBRE 1969 , LE DESTOCKAGE INTERVENANT SUR DECISION DE L'ORGANISME D'INTERVENTION ; F ) EVENTUELLEMENT DES DONNEES SUPPLEMENTAIRES , EXIGEES DANS LE CADRE DES CONDITIONS D'ADJUDICATION . 3 . L'OFFRE N'EST VALABLE QUE SI ELLE EST ACCOMPAGNEE D'UNE CAUTION . L'OFFRE N'EST VALABLE QUE SI ELLE EST ACCOMPAGNEE D'UNE DECLARATION DU SOUMISSIONNAIRE SELON LAQUELLE IL RENONCE A TOUTE RECLAMATION . ARTICLE 6 1 . LA CAUTION S'ELEVE A 5 UNITES DE COMPTE PAR TONNE . 2 . ELLE EST CONSTITUEE , SOIT SOUS FORME D'UN CHEQUE ADRESSE A L'ORGANISME D'INTERVENTION , SOIT SOUS FORME D'UNE GARANTIE DONNEE PAR UN ETABLISSEMENT DE CREDIT REPONDANT AUX CRITERES FIXES PAR L'ETAT MEMBRE CONCERNE . ARTICLE 7 A L'ISSUE DE L'ADJUDICATION , L'ORGANISME D'INTERVENTION CLASSE LES SOUMISSIONNAIRES EN FONCTION DU PRIX OFFERT , CALCULE PAR UNITE DE PRODUIT TRANSFORME , POUR L'ENSEMBLE DES OPERATIONS DE TRANSPORT , DE TRANSFORMATION ET DE STOCKAGE , CES DERNIERS FRAIS ETANT APPRECIES POUR UNE DUREE FORFAITAIRE FIXEE A CETTE FIN DANS L'AVIS D'ADJUDICATION . L'ATTRIBUTION DES QUANTITES DISPONIBLES EST EFFECTUEE DANS L'ORDRE DE CLASSEMENT EN COMMENCANT PAR LE PRIX LE PLUS BAS . TOUTEFOIS , SI UNE OFFRE A L'ADJUDICATION NE SEMBLE PAS CORRESPONDRE AUX PRIX NORMALEMENT PRATIQUES SUR LE MARCHE , L'ORGANISME D'INTERVENTION PEUT ECARTER LE SOUMISSIONNAIRE QUI A EFFECTUE CETTE OFFRE . ARTICLE 8 1 . CHAQUE ADJUDICATAIRE EST IMMEDIATEMENT INFORME PAR L'ORGANISME D'INTERVENTION DE L'ATTRIBUTION DE L'ADJUDICATION . DES QUE L'ADJUDICATAIRE A PRIS LIVRAISON DE LA MARCHANDISE , LA CAUTION EST LIBEREE . 2 . CHAQUE SOUMISSIONNAIRE DONT L'OFFRE N'A PAS ETE RETENUE EN EST INFORME IMMEDIATEMENT PAR L'ORGANISME D'INTERVENTION QUI LIBERE SANS DELAI LA CAUTION . ARTICLE 9 LA CAUTION RESTE ACQUISE DANS LA MESURE OU LE SOUMISSIONNAIRE A RETIRE L'OFFRE AVANT LA DECISION DE L'ATTRIBUTION DE L'ADJUDICATION . TOUTEFOIS , LA CAUTION NE RESTE PAS ACQUISE DANS LA MESURE OU , PAR CIRCONSTANCE A CONSIDERER COMME CAS DE FORCE MAJEURE , L'ADJUDICATAIRE N'A PU SATISFAIRE A SES OBLIGATIONS . ARTICLE 10 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE JOUR DE SA PUBLICATION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 21 FEVRIER 1969 . PAR LA COMMISSION LE PRESIDENT JEAN REY